Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

This Final Office Action is in response to Application Serial 15/883,747.  Examiner on March 31, 2021 filed a Non-Final Action, in response, Applicant traversed the Office Action rejections.  Applicant amended claims 1 and 21.  Claims 1-5, 9-22 are pending in this application and have been rejected below.


Information Disclosure Statement

The two (2) information disclosure statements (IDS) filed on June 29, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and were considered by the Examiner.


Response to Amendment

Claims 1-5, 9-22 are pending in this application. The claims 6-8 are cancelled.

The amendments to claims 1 and 21 overcome the pending 35 U.S.C. 112(f) Applicant’s.  The 35 U.S.C. 112(f) is moot.  The 35 U.S.C 112(f) regarding claims  1-5, 9-20  and 21-22  is withdrawn. 

The amendments to claims 1  and 21  overcome the  35 U.S.C. 112(b)  rejection. Applicant’s arguments regarding the rejection under 35 U.S.C 112(b) are persuasive.  The rejections under 35 U.S.C. 112(b) regarding claims 1-5, 9-20 and 21-22 are withdrawn. 

The 35 U.S.C. 101 rejections of claims 1-5, 9-22 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the claims are examined in the 35 U.S.C. 101 rejection, see below.
 
The claims 1-5, 9-22 are rejected under 35 U.S.C. 103 Applicant’s arguments regarding claims 1-5, 9-22 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on June 29, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.



Claim Rejections -35 U.S.C. 101 
On pages 10-15, Applicant submits, “… Claim 1 does not recite an abstract idea that falls into the enumerated grouping of "certain methods of organizing human activity," at least because the claim does not involve any human interactions. … As provided by the Guidance, this grouping encompasses activity of a single person and interactions between a person and a computer. MPEP § 2106.04(a)(2)(II). The claimed inventory auditing management system comprises a number of automated components (e.g. an optical detection subsystem, a weight detection subsystem), and does not encompass activities performed any number of human beings. Additionally, claim 1 does not recite any marketing, sales, or business relations behaviors.  Claim 1 also does not Application No. 15/883,747weight distribution on a shelf, consistent inventory and prioritizing a product based on history are concepts performed in the human mind." (Office Action, p. 18.) Applicant respectfully submits that the Office Action appears to ignore that a human mind cannot practically, "host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display" nor be "communicatively coupled to the optical detection subsystem, the weight detection subsystem, and each of the plurality of handheld devices," as claimed (emphasis added.)  Claim 1 is therefore not directed toward an abstract idea under Alice Step 2A Prong One. Independent claim 21 recites similar limitations and is likewise not directed towards an abstract idea. …”

10Examiner respectfully disagrees. The amended claims recite prioritizing perpetual inventory, the on-shelf customer activity (OSCA), the product position and the product orientation. Further the limitation of the claims are “… used to direct an associate to manage inventory to make the products more accessible …”, and thus, the claims are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus the claims are directed to the abstract grouping of certain methods of organizing human activity. Furthermore, the evaluating the product position and the product orientation, visually are concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and thus, the claims are directed to the abstract grouping of mental processes.  The claims are directed to the a judicial exception.




The claims 1 and  21  recite “ communicating …on-shelf customer availability (OSCA)  of a product, product position and product orientation …communicate  OSCA  of a product and product position,…, present… audit task lists…., and ….carry out a set of inventory audit rules  ... based on at least one of the product perpetual inventory data, the …OSCA, the product position, and the product orientation; and …audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation  obtained….”, and thus, the claims recite rules associated with the sales activities, and therefore, the claims are directed to,  commercial or legal interaction (including agreements in the form of contracts legal obligation advertising , marketing or sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and therefore, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

Regarding Step 2A Prong 2, on pages Step 2A. Prong Two, the Applicant traverses, “ … the Office Action asserts each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. (Office Action, pp. 19-20.)  … However, the claims recite Application No. 15/883,747specific inventory audit detection subsystems and API operations that cannot be done by hand or merely thinking. Furthermore, the claims do not recite "apply it" or an equivalent. Rather, the claims recite building dynamic audit tasks lists in a specific manner based on a comparison of the prioritization definition of each task and sensed details of product. The Office Action additionally submits the claims lack "meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post- solution data gathering operations, which is insignificant extra-solution activity." (Office Action, p. 20.) The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. (MPEP 2106.05(g).) The Office Action particularly cites the "the optical detection subsystem and the weight detection subsystem limitations [of] communicating, receiving, obtain(ed), prompt, and displaying" as being merely a nominal additions to the claim. (Office Action, p. 20.) However, the operation of the 13 Application No. 15/883,747claim 1, also integrates any purported abstract idea into a practical application for at least the same or similar reasons. 

Examiner respectfully disagrees. The claims recite additional elements that are not indicative of integration into a practical application and generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).

The claims do not reflect an improvement in the functioning of the computer itself. Although the Applicant has argued there is a technical explanation as to how to implement the invention in the specification, the claims do not reflect the improvement in the technology. Hence, the Applicant, is encouraged to schedule an interview with the Examiner to further prosecution.

The claims are not integrated into a practical application and thus the claims are not patent eligible. 
11

On pages 14-15 , Applicant submits, “ … the claims that "recite a specific way" of accomplishing a task - including a specific kinds of automation that "do not broadly preempt any asserted abstract idea, and are therefore patent-eligible." DDR Holdings, 773 F.3d at 1259 (Fed. Cir. 2014). Claim 1 requires a very specific arrangement of devices for production of a plurality of different dynamic task lists. Plainly, the claim does not attempt to preempt every application of inventory audit management.  Furthermore, the Office Action relies on US 2017/0193434 and the Applicant's specification as evidence that "these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field." (Office Action, p. 20.) 
These citations do not support the rejection as indicated by the USPTO Guidance on Berkheimer v HP, Inc.,  This memorandum further clarifies that the analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. § 112(a) as to whether an element is so well-known that it need not be Application No. 15/883,747described in detail in the patent specification. The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103. This is because a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well- understood, routine, conventional activities or elements to those in  the relevant field. See MPEP § 2106.05.

Examiner respectfully disagrees with the Applicant arguments. The claims are analyzed under 35 U.S.C. 101. All of the claimed additional elements, even if those elements represent well-understood, routine conventional (WURC) activity are analyzed in step Prong Two. In step B, the claims are evaluate to determine is the claims recites additional elements that amount to “significantly more”. The claim 1 and 21, as claimed as a whole does not amount to significantly more, the claim(s) is/are ineligible. 

(The Applicant, is encouraged to schedule an interview with the Examiner to further prosecution.)

14 	

Claim Rejections -35 U.S.C. 103 

On pages 15 - 16, Applicant traverses, “… Response to Rejections Under 35 U.S.C. § 103 Claims 1-5, 9-19, and 21-22 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0136255 to Grabovski et al. ("Grabovski") in view of US 2017/0193434 to Shah et al. ("Shah") and in further view of US 2016/0132821 to Glasgow et al. ("Glasgow"). Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Grabovski in view of Shah Application No. 15/883,747and in further view of Glasgow and US 2013/0048724 to Burnside et al. ("Burnside"). These rejections are respectfully traversed, including insofar as they may apply to the amended claims. 15Without waiver or disclaimer and solely in an effort to further prosecution, claim 1 has been amended to recite, in combination with the other limitations of the claim, "an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on a comparison of the prioritization definition of each task, at least one product movement vector, and the OSCA of a product, product position, and product orientation obtained from the optical detection subsystem and the weight detection subsystem." (Emphasis added.) The Office Action relies on the combination of Grabovski and Shah to meet the previously-presented limitation of "an instance of the inventory audit API" but these references fail to disclosure dynamic audit task lists based in part on "at least one product movement vector." The movement of products is not used as a criterion for the dynamic task management of Grabovski.  Neither Shah nor Glasgow remedy this deficiency of Grabovski. Though not cited with respect to claim 1, Burnside likewise fails to remedy this deficiency of Grabovski. Therefore, amended claim 1 is allowable. Independent claim 21 has been amended to recite limitations similar to those discussed with respect to claim 1 and is allowable for at least the aforementioned reasons. The rejection of the respective dependent claims are likewise traversed, though not expressly argued, as they are allowable at least by virtue of their dependence from allowable base claims.  Accordingly, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103. 


Examiner submits, the Applicant’s amendments are taught by Shah [010] -[013],[028] –[031], specifically Shah teaches a tracking stock level within a store using planograms and realograms. Shah uses a robotic system to scan corresponding to 

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks. The claims 1-5 and 9-22 are rejected under 35 U.S.C. 103, see below.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

Claims 1-5, 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 21 ) recites “… communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information; … communicate OSCA of a product and product position based on weight distribution on a shelf, … comprising product perpetual inventory data; … carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization 3Application No. 15/883,747 definition based on at least one of the product perpetual inventory data, the realtime OSCA, the product position, and the product orientation; and … based on a comparison of the prioritization definition of each task, …, and the OSCA of a product, product position, and product orientation obtained.…”. Claims 1-5, 9-22, in view of the claim limitations, are directed to the abstract idea of communicating on-shelf customer availability (OSCA), product position, and product orientation, based on product distribution on a shelf. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the “… communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation … communicate OSCA of a product and product position based on weight distribution on a shelf, … present one of a plurality of different dynamic audit task lists in the … product perpetual inventory data;  … carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data,  the realtime OSCA,  the product position, and the product orientation; … to build the plurality of different dynamic audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation obtained;…” therefore, each of these limitations are recite product inventory based on distribution on 

Further, the claims are directed to “communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation … communicate OSCA of a product and product position based on weight distribution on a shelf”, and therefore, the claims recite concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and thus, the claims are directed to the abstract grouping of mental processes.

Accordingly, the claims are directed a certain method of organizing human activity and a mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  ““An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously”, “a weight detection subsystem including a weight sensor and configured to autonomously”, “a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display; and a host device communicatively coupled to the optical detection subsystem, the weight detection subsystem, and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database”, “a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to”, “ an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists”, “at least one product movement vector”, “from the optical detection subsystem and the weight detection subsystem” …” in claim 1, “the system”, “optical detection subsystem”, “handheld device” in claim 2; “the system”, “optical detection subsystem”, “drone” in claim 3; “the system”, “the optical detection subsystem”, “one or more cameras” in claim 4; “the system”, “optical detection subsystem”, “the optical sensor is a camera coupled to a robot” in claim 5; “the system”, “the weight detection subsystem”, a weight sensors”  in claim 6;  “the system”, “weight detection subsystem”, “ weight sensors”, in claim 7; “the system”, “optical detection subsystem”, “ the weight detection subsystem”, “handheld devices”, in claim 8; “the system”, “displays”, in claim 9; “the system. “the optical sensor” in claim 10; “the system”,  in claim 11, 14; “the system”, “inventory API”, “optical sensor” in claim 12; “the system” in claim 13, 16,20;  “system”, “mobile electronic device”, in claim 17; “the system”, “a visual prompt”, “an audible prompt”, “mobile electronic device”, “a haptic prompt”, “mobile device”, in claim 18; “the system”, “optical sensor”, “optical detection subsystem”, “weight detection subsystem”, in claim 19; “An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate realtime”, “ optically detected information”; “a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API)” , “dynamic audit task lists in the corresponding display”;  “7Application No. 15/883,747 a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database comprising product perpetual inventory data; a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor” , “ the inventory audit API configured to build the plurality of different dynamic audit task lists”, “at least one product movement vector”, “the optical detection subsystem.”,  in claim 21, the system, optical detection subsystem is a drone in claim 22, however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, 
 In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Furthermore, with respect to the optical detection subsystem and the weight detection subsystem limitations communicating, receiving, obtain(ed), prompt, and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception are not indicative of integration into a practical application. – See MPEP 2106.05(g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 9-22 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), - See MPEP 2106.05 (f).  Generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea. – see MPEP 2106.05(h).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea –see MPEP 2106.05(f).
  
The Applicant’s specification at p.6, ln. 14-21, p.7 ln. 1-5 (describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such mobile electronic device, RFID API, Camera, Optical sensor, and GUI). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).  

In addition, as noted above, with respect to the receiving, obtain(ed), prompt, and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5,9-20, and 22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5,9-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-19, 21, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski (US 2014/0,136,255) in view of Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1)..

Regarding Claim 1, (Currently Amended)

Grabovski teaches:
An inventory auditing management system … configured to autonomously communicate realtime

Grabovski [010]  teaches an inventory auditing management system  that assigns tasks on a rolling real-time basis  

Grabovski does not teach:
“…. an optical detection subsystem including an optical sensor … on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information;…”


Shah teaches:
An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information; 

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]

Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009].





“…subsystem including …  sensor and configured to autonomously communicate …  distribution on a shelf, …” 


Although highly suggested, Grabovski does not explicitly teach:
“… weight detection …  a weight sensor and configured to … OSCA of a product and product position based on weight …”

Glasgow teaches:
“… a weight detection subsystem including a weight sensor and configured to autonomously communicate OSCA of a product and product position based on weight distribution on a shelf…”


Glasgow [039] discloses For example, a pressure sensor in a shelf can detect the weight and footprint of an item., Glasgow [039],[047].


Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009]. Glasgow teaches shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine dispatching a robot and completing  task dynamically in a retail environment, as taught by Grabovski, with pressure sensor in a shelf can detect the weight, as taught by Glasgow, data to improve the accuracy of the 


Grabovski teaches:
… a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display; 


Grabovski [044] teaches monitoring status information.; Grabovski [0047] teaches status information particularly relevant to warehouse task management, include: "Zone", "lane", "aisle", "area", "building", and "floor". Such information can be tracked as a warehouse picker performs his assigned tasks by, for example, equipping him with a handheld scanner device with location detection functionality, or more simply, by placing location tags throughout the warehouse that the worker can scan and upload to a task manager.

Grabovski[0079] teaches with regard to its basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Any of the several types of handheld, wearable, and/or mobile digital devices now currently available can be used for this purpose, provided they are appropriately portable (particularly when performing the tasks at issue) and capable of digital communication with the dynamic task manager through its task performer interface--preferably, in real-time and wirelessly.

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a 

Grabovski [Figure 4], [0065] As shown in FIG. 4, assignment can either be pulled directly from the master task sequence 26 to the worker 20 (i.e., method "B"), or indirectly through task sub-sequence 28 (i.e., method "A"). Grabovski teaches [Figure 6B], [077], teaches FIG. 6B, a prioritization agent can be used to effect a division of the master task sequence 26 into two task sub-sequences 28(A) and 28(B), from which individual tasks are assigned sequentially to two workers 20(A) and 20(B).

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079].


Grabovski teaches:
and a host device communicatively coupled to… , and each of the plurality of handheld devices, the host device including at least one processor and a memory operably coupled to the at least one processor…

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]


Grabovski [011] teaches matching task to workers on a rolling  real-time basis (e.g., status updates are accomplished automatically once a previously assigned task is assigned or completed.), [008],[010],[011], [049]; Grabovski [040] teaches a task generator would be an “inventory management system” (also known as an “inventory control system”) An inventory management system us a set of hardware of software based tools that automate the process of tracking inventory. 


	
Although highly suggested, Grabovski does not explicitly teach:
the optical detection subsystem, the weight detection subsystem


Shah teaches:
“… the optical detection subsystem …”

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016].


Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by 


Glasgow teaches:
“… the weight detection subsystem …”

Glasgow [039] discloses For example, a pressure sensor in a shelf can detect the weight and footprint of an item., Glasgow [039],[047].



Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009]. Glasgow teaches shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine dispatching a robot and completing  task dynamically in a retail environment, as taught by Grabovski, with pressure sensor in a shelf can detect the weight, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data such as weight and optical data, Glasgow [039].



Although highly suggested, Grabovski does not explicitly teach:
an inventory database comprising product perpetual inventory data; 


Glasgow explicitly teaches:
an inventory database comprising product perpetual inventory data

Glasgow [030] teaches inventory management machine 130 stores data about items. These tables may indicate   dynamic information that changes over time such as current inventory and a rate of use.


Grabovski teaches providing task dynamically to worker in a retail environment.  Glasgow teaches  shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine the task dynamically to worker in a retail environment , as taught by Grabovski, These inventory tables indicating dynamic information that changes over time such as current inventory and a rate of use, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data, Glasgow [039].

	Shah further teaches 
“… perpetual inventory data …”

Shah [0110] teaches. the computer system can fuse availability of a product assigned to a particular slot, and amount of time the particular slot had been empty (an out-of stock time)., Shah [0110] –[0111].


Grabovski teaches providing task dynamically to worker in a retail environment.  Glasgow teaches  shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine the task dynamically to worker in a retail environment , as taught by 


“…a rules engine including instruction that, when executed on the at least one processor , cause the at least one processor to carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data, the realtime 

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks (instruction)--is received from a task generator 22a (rules engine); Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code (prioritization); Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.


Grabovski [011] teaches matching task to workers on a rolling  real-time basis (e.g., status updates are accomplished automatically once a previously assigned task is assigned or completed.), [008],[010],[011], [049]; Grabovski [040] teaches a task generator would be an “inventory management system” (also known as an “inventory control system”) An inventory management system us a set of hardware of software based tools that automate the process of tracking inventory. 



	Although highly suggested, Grabovski does not explicitly teach:
“…OSCA, the product position, and the product orientation …”

	Shah teaches:
“… OSCA, the product position, and the product orientation …”

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the 



Grabovski teaches:
an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on … obtained from the optical detection subsystem and the weight detection subsystem.


Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among 

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with sensor fusion retail analytics, as taught by Shah, to optimize inventory availability and sales while optimizing worker tasks.



Although highly suggested, Grabovski does not explicitly teach:
“… the product position, and the product orientation …”

	Shah teaches:
“……… OSCA, the product position, and the product orientation … at least one processor and a memory operably coupled to the at least one processor; … a rules engine including instruction that, when executed on the at least one processor , cause the at least one processor to carry out a set of inventory audit rules, …dynamic audit task lists based on comparison of the prioritization definition of each task, at least one product movement vector”

Shah [009] teaches to one waypoint in a set of waypoints (product movement vectors) defined along the set of shelving structures; identifying, in the set of 

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store and identify deviations between product actual product arrangement throughout the store and target product presentation requirements defined in a planogram of the stores; and package such deviations for consumption and handling by associates (e.g., employees) of the store.; Shah [015] teaches associates of the store can thus respond to restocking prompts for higher-value products and/or higher value slots substantially in realtime. Shah [010] –[016]

Shah [018] teaches a “realogram” is referred to as a collection of multiple planograms representing multiple shelving structures, product identification, placement, and orientation data recorded visually in a realogram.; Shah [020] teaches an “address” is referred to herein as a pointer to corresponding aisle, shelving structure, shelving segment, shelf, slot and/or data stored in a planogram, product position database, or other database.;  [023] teaches the computer system can 





Regarding Claim 2, (Original)

The system of claim 1, wherein the optical detection subsystem is a part of the handheld device.  


Grabovski [0079] teaches the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 3,  (Original)

 The system of claim 1, wherein the optical detection subsystem is a drone.


Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with optical detection, as taught by Shah, to track  stock level within a store, Shah [009].



Regarding Claim 4, (Original)

The system of claim 1, wherein the optical detection subsystem is one or more cameras arranged in a facility.  



Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 5,  (Original)

The system of claim 1, wherein the optical detection system is a robot and the optical sensor is a camera coupled to the robot
.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 6, (cancelled)



Regarding Claim 7, (cancelled)



Regarding Claim 8, (cancelled)



Regarding Claim 9,  (Original)

The system of claim 1, wherein each of the displays is configured to present the dynamic audit task list as a series of discrete tasks and receive input data in response to each discrete task.

Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  



Regarding Claim 10, (Original)

Grabovski teaches:
The system of claim 1, wherein … detect at least one of product quantity, product location, …..  


Although highly suggested, Grabovski does not explicitly teach:
“…wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.”

  
Shah teaches:
The system of claim 1, wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]








Regarding Claim 11, (Original)

The system of claim 1, wherein the product perpetual inventory data comprises a product location, and the inventory API is configured to build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations.

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.



Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]


 
Regarding Claim 12, (Original)
 
Grabovski teaches:

The system of claim 1, wherein the inventory API is configured to build the plurality of different dynamic audit task lists …

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks 

(The task force interface 110 and the task performer interface 114 use API to communicate to the other computer components.)


Grabovski does not teach:
“… based at least in part on a product orientation detected by the optical sensor…” 

Shah teaches:
“… based at least in part on a product orientation detected by the optical sensor…” 


Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 13, (Original)

The system of claim 1, wherein at least one of the discrete tasks is a product stocking or fulfillment task.….  

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).;

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a 



Regarding Claim 14, (Original)

The system of claim 5, wherein the product perpetual inventory data is updated as a result of the product stocking or fulfillment task.

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a particular product or SKU, or to restock certain shelves or bins. A "purchase order", requires the retrieval by "pickers" of the item(s) from inventory (in addition to other upstream and downstream order fulfillment tasks).



Regarding Claim 15, (Original)

The system of claim 1, wherein the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device.  

Grabovski [079] teaches the basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager. Any of the several types of handheld, wearable, and mobile digital devices .  Portable digital devices, include, handheld RFID scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 16, (Original)

The system of claim 1, wherein at least one of the plurality of different dynamic audit task lists includes a set of binary questions

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).



Regarding Claim 17, (Original)

Grabovski teaches:

The system of claim 16, wherein the mobile electronic device is configured to prompt a user to address each of the set of binary questions.

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned (scanned using a handle device). With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [0059] teaches For instance, assume two warehouse pickers, having completed their prior tasks, become available for new task assignments at 1:40 a.m. and 1:42 a.m., respectively. The first picker has the following status information: [(activity, "available").; Grabovski [049] teaches labels on a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [079] teaches examples of portable 



Regarding Claim 18, (Original)

The system of claim 17, wherein the prompt comprises at least one of a visual prompt on5one of the displays, an audible prompt presented by the mobile electronic device, or a haptic prompt presented by the mobile electronic device.  

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager.  Preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned (scanned using a handle device). With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [0059] teaches For instance, assume two warehouse pickers, having completed their prior tasks, become available for new task assignments at 1:40 a.m. and 1:42 a.m., respectively. The first picker has the following status information: [(activity, "available").; Grabovski [049] teaches labels on a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [079] teaches examples of portable 



Regarding Claim 19,  (Original)

	Grabovski teaches:
The system of claim 1, wherein at least one of the rules comprises at least one of: a prioritization definition based on reconciling historical inventory errors; a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem and the weight detection subsystem; a prioritization definition based on a product weight distribution detected by the weight detection subsystem; a prioritization definition based on products or sections of products not inventoried recently; a prioritization definition based on products or sections of products requiring resolution of past inventory issues.


Grabovski [030] teaches  a task code-set for each of the extracted tasks is defined , the task-set including,  a priority code (e.g., deadline) as service classification, and a location code. ; Grabovski [051],[053] teaches scheduling a task to have a expedited priority  or having a low priority. 


Shah teaches:
“… a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem ….”

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016];  Shah teaches using a planogram to determine the location of items, Shah [015], [023], [025].



Grabovski teaches prioritizing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling a task to have a priority (e.g., expedited or low), as taught by Grabovski, with product orientation, as taught by Shah, track  stock level within a store using a realogram, Shah [009],[081].




Regarding Claim 21, (Currently Amended) 

An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information; a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display; and 7Application No. 15/883,747 a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database comprising product perpetual inventory data; a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data, the realtime OSCA, the product position, and the product orientation; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on a comparison of the prioritization definition of each task, at least one product movement vector, and the OSCA of a product, product position, and product orientation obtained from the optical detection subsystem.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 21 is directed to an “an inventory auditing management system comprising: an optical detection subsystem including an optical sensor”, “optically detected information; a plurality of handheld devices each having a display”,  “… the corresponding display”; “ a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including:”, “at least one processor and a memory operably coupled to the at least one processor”, “an inventory database comprising product perpetual inventory data”, “ a rules engine module including instructions that , when executed on the at least one processor , cause the at least one processor” , “the optical detection subsystem”, Shah [014] – [021].  Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079].



Regarding Claim 22, (Previously Presented) 

The system of claim 21, wherein the optical detection subsystem is a drone.

[same as claim 3]




 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski (US 2014/0,136,255) in view of Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1) and Burnside (US 2013/0,048,724 A1).


Regarding Claim 20, (Original)

The system of claim 1, wherein at least one of the rules comprises checking for product in an inventory… location.



Burnside teaches:
“… inventory overstock location….”

Burnside [002] teaches replacement items can be drawn from the :backroom or warehouse”

Grabovski teaches providing task dynamically to worker in a retail environment. Burnside teaches inventory surveys of depleted shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and worker task priority, as taught by Grabovski, with drawn from the :backroom: or warehouse to avoid depleted shelves , Burnside [002].



Conclusion

The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: NewWaveSensors (Smart Shelf (Short), 2011) discloses teaches optimized item level. prevents out of stock conditions. Provides information about backroom inventory.;  Dimech (Weight Sensing Shelves, 2015) discloses collecting analytics on shoppers behavior using sensors (weighted shelves, shelf, and cameras); Krishnamurthy (US 8,321,303 B1) teaches perpetual inventory retail product out-of-stock detection and checking the backroom; Cartwright (US 2015/0,009,013 A1) teaches the invention is deployed on a mobile device such as a tablet computer and used in conjunction with, but is not limited to a wireless, Bluetooth and internet based services, or a browser and uses asset information repositories and API’s.; G3 Communications, et al. (Why You Need Sensor Fusion in Your 2016 Retail Analytics Strategy, 2015) at  teaches cameras and electronic shelving in retail.; Rosado “ (Supervised learning for Out-of-Stock detection in panoramas of retail shelves,, 2016)  illustrates camera cart shoot images of shelf to identify stock conditions; Higa (Robust estimation of product amount on store shelves from a surveillance camera for improving on-shelf availability." 2018.) discloses the use of camera to estimate amount on store shelves. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623